DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues that nowhere does Sasaki disclose that the alleged first coefficient of correction VI is for a lightness, a saturation, and a hue for the alleged first basic color or the alleged second coefficient of correction V2 is for a lightness, a saturation, and a hue for the alleged second basic color. Examiner agrees that Sasaki alone does not teach this. However, the Ueda reference would appear to teach first and second coefficients of correction for lightness, saturation, and hue corresponding to two different basic colors, as is described in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-3, 6-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beretta (U.S. Publication H1506) in view of Park (WO 2011/081362 A2, herein represented by U.S. Publication 2013/0082946) and further in view of Sasaki (U.S. Publication 2007/0229864), Ueda (U.S. Patent 5,664,072), and Nishikawa (U.S. Publication 2005/0052671).

As to claim 1, Beretta discloses a color reproduction method comprising: 
inputting a first color gamut on an input side (fig. 18; element 174; col. 6, lines 36-43; a palette/gamut of colors is retrieved) and a second color gamut on an output side (fig. 18, elements 174 and 370);  
applying a color correction to colors in the first color gamut for reproduction in the second color gamut (col. 45, lines 27-40; gamut values are corrected using the device gamut properties), wherein said color correction is a first color correction wherein in the first color correction, color adaptation is taken into consideration on a basis of reference white in the first color gamut and the second color gamut (col. 19, lines 55-67; col. 28, lines 16-26; col. 35, lines 3-11; col. 45, lines 27-40; the correction/conversion between input and output gamuts involves mapping both input and output gamut white points);
displaying together, on a color space, the second color gamut (fig. 11; fig. 12; col. 19, lines 5-13) and a color gamut in which said color correction has been applied to the first color gamut (fig. 11; fig. 12; a cross section of the Lab gamut is shown using the a* and b* axes; the Lab gamut is the gamut in which color correction is applied) so as to make it possible to distinguish between colors constituting the first color gamut that are determined to be inside of the second color gamut and colors constituting the first color gamut that are determined to be outside of the second color gamut (fig. 11; fig. 12; col. 
selecting a color that is present in colors outside of the displayed second color gamut (col. 19, lines 14-34; out-of-gamut colors can be moved into the gamut);  
displaying a user interface for correcting a value, a saturation and a hue of the selected color (figs. 11 and 12; while the user interface does not expressly show correction of the value, saturation, and hue, correcting the value, saturation, and hue would occur inherently as part of the Lab correction because changing the Lab coordinates would also change the HSV coordinates; further, col. 51, line 67-col. 52, line 2 expressly discloses that correction can occur in a hue, saturation, value color space);  
determining a correction amount of the selected color in conjunction with an operation of the user interface (col. 19, lines 14-34; the correction amount is determined by a click and drag operation);  
when the selected color is on a surface or inside of the second color gamut, displaying, by the operation of the user interface, that the selected color is on a surface or inside of the second color gamut (figs. 11 and 12; the selected color is shown in its new location);  
and applying the correction amount of each of the value, the saturation, and the hue and generating color conversion information for converting the first color gamut into the second color gamut (fig. 33a, elements 650 and 588; after a color has been modified, post-clipping processing is performed and the mapping is edited). 
determined in conjunction with the operation of the user interface. Further, Beretta does not disclose that the user interface for correcting the selected color is by specifying a correction amount of each of a value, a saturation and a hue of the selected color. Park, however, discloses a user interface for directly changing hue, saturation, and brightness/value by specifying a correction amount of each of a brightness/value, a saturation and a hue of the selected color (p. 4, section 0051; p. 7, sections 0109-0112; p. 7, section 0115; p. 7, section 0119; the variables of the triangle directly correspond to the proportions that H, S, and L/V are altered). The motivation for this is that the HSL/HSV color space is the most intuitive and common method in color correction (p. 6, section 0101). It would have been obvious to one skilled in the art to modify Beretta to correct value, saturation, and hue in conjunction with operation of the user interface in order to use the most intuitive and common method in color correction as taught by Park.
Neither Beretta nor Park discloses, but Sasaki does disclose a second color correction, wherein the second color correction includes one color correction and another color correction, in the one color correction, a coefficient of correction is calculated for matching basic colors in the first color gamut to basic colors in the second color gamut with each other, wherein the basic colors comprise at least one of red, green, blue, cyan, magenta, and yellow (fig. 3; p. 2, section 0029; p. 2, section 0037-p. 3, section 0042; the color correction includes a user choosing or automatic basic match colors such as red, green, blue, cyan, magenta, and yellow; the instruction value, 
None of Beretta, Park, and Sasaki discloses, but Ueda does disclose that a coefficient for correction for lightness is calculated to match basic colors, the third coefficient of correction Vx is for a lightness, saturation, and hue of a point X calculated using a first coefficient of correction V1 for a lightness, a saturation and a hue for the first basic color of the two basic colors and a second coefficient V2 for a lightness, a saturation and a hue for the second basic color of the two basic colors (fig. 14; col. 20, lines 16-34; col. 24, lines 40-53; coefficients of correction for colors in between lattice points are interpolated from those at the lattice points; the colors that define the lattice points can be seen as “basic” colors and a coefficient of correction is calculated and operates on lightness, hue, and chroma for them; it is noted that chroma is an 
None of Beretta, Park, Sasaki, and Ueda discloses, but Nishikawa does disclose, in the another color correction, for colors except basic colors, as a saturation of the point X to which the another color correction is applied increases, the third coefficient of correction Vx applied to the point X is more intensified (p. 5, section 0102; p. 8, section 0135; in high saturation areas, in, for example, hues nearby red, lightness/intensity is increased accordingly). The motivation for this is to expand a gamut (p. 1, section 0008). It would have been obvious to one skilled in the art to modify Beretta, Park, Sasaki, and Ueda to increase corrected intensity and saturation together in order to expand a gamut as taught by Nishikawa.

As to claim 2, Beretta does not disclose, but Sasaki does disclose, wherein colors adjacent to the selected color are also corrected in accordance with the correction amount to the selected color (fig. 3; p. 2, section 0039-p. 3, section 0042; the 

As to claim 3, Beretta discloses the color reproduction method according to claim 1, further comprising: 
displaying colors constituting the first color gamut on a basis of the color conversion information (figs. 11 and 12; the colors after palette editing are shown in the interface);  
making the displayed colors selectable (fig. 11; even if a color is in-gamut, it is selectable);  
displaying a parameter of the selected color (figs. 11 and 12, the a/b parameters of the color are shown from the graph);  
and displaying a color after a change in the parameter by changing the displayed parameter (figs. 11 and 12, the a/b parameters are changed after movement). 

As to claim 6, see the rejection to claim 1. Further, Beretta discloses a computer with various units, including memory storing gamuts/color maps, to perform the functions of the invention (fig. 1).

As to claim 7, see the rejection to claim 2.

As to claim 8, see the rejection to claim 3.

As to claim 10, see the rejection to claim 1. Further Beretta discloses a memory storing instructions to implement the GUI color gamut editing procedures of the invention (fig. 1; fig. 3).

As to claim 11, see the rejection to claim 2.

As to claim 12, see the rejection to claim 3.

Claims 4, 9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beretta in view of Park, Sasaki, Ueda, and Nishikawa, and further in view of Wen (U.S. Publication 2003/0184557).

As to claim 4, Beretta does not disclose, but Wen does disclose a color reproduction method, further comprising: 
displaying an evaluation image based on the color conversion information on an image apparatus having the second color gamut (p. 1, section 0003; p. 3, sections 0025-0026);  


As to claim 9, see the rejection to claim 4.

As to claim 13, see the rejection to claim 4.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beretta in view of Park, Sasaki, Ueda, and Nishikawa, and further in view of Yun (U.S. Publication 2013/0169662).

As to claims 15-17, Beretta does not disclose, but Yun does disclose wherein the basic colors corresponding to the first color device are red, green, and blue when said first color device is an RGB color device and the basic colors corresponding to the second color device are red, green, and blue when said second color device is an RGB color device (p. 2, section 0038; p. 2, section 0044-p. 3, section 0047; colors from a DVD player, Blu-Ray, phone, PC, etc. are mapped to a display; specifically R, G, and B are mapped/adjusted). The motivation for this is to adapt different gamuts in RGB/sRGB .

Conclusion
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 24, Ueda discloses interpolation between hue coefficients at basic colors, which is similar to the ((1-dH1/dH)·V1 +(dH1/dH)·V2) component of the equation in claim 24. However, Ueda does not disclose multiplying this component by a ratio of saturation of the point X to the saturation corresponding to the first and second basic colors (the Cx/C component), and such a scaling does not appear in prior art combinable to teach such a limitation along with the other limitations in claim 24 and claim 1, on which claim 24 depends. Similar analysis applies to claims 25 and 26.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON M RICHER/Primary Examiner, Art Unit 2612